Title: To Thomas Jefferson from George Jefferson, 28 May 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 28th May 1807
                        
                        I am astonished that the shipwreck’d articles have not yet arrived; as the person who took charge of them,
                            promised soon after the date of my last to you on the subject, to forward them as soon as possible to Norfolk, where
                            orders were lodged for them to be sent up by the first opportunity.
                        I suppose you may calculate upon receiving those articles which will not sustain injury by salt water; making
                            some little allowance perhaps for pillage.
                        H. & N. promise to send the coal by the first
                            Vessel. 
                  I am Dear Sir Yr. Very Humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    